UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (60.5%) (a) Shares Value Basic materials (2.6%) Air Products & Chemicals, Inc. 10,031 $1,463,423 Albemarle Corp. 6,571 434,737 Alcoa, Inc. 37,645 420,495 ArcelorMittal SA (France) 59,232 335,514 Axalta Coating Systems, Ltd. (NON) 39,603 1,127,497 Axiall Corp. 14,462 340,580 CF Industries Holdings, Inc. 15,020 496,711 Dow Chemical Co. (The) 64,329 3,384,349 E.I. du Pont de Nemours & Co. 54,262 3,576,408 Fortune Brands Home & Security, Inc. 35,717 1,979,079 Hi-Crush Partners LP (Units) 6,504 45,528 LafargeHolcim, Ltd. (Switzerland) 4,610 233,038 Martin Marietta Materials, Inc. 4,059 686,905 Newmont Mining Corp. 29,069 1,016,543 Nucor Corp. 12,659 630,165 PPG Industries, Inc. 19,101 2,108,559 Praxair, Inc. 13,610 1,598,631 Sealed Air Corp. 31,861 1,508,937 Sherwin-Williams Co. (The) 21,449 6,162,512 Smurfit Kappa Group PLC (Ireland) 22,130 585,371 Steel Dynamics, Inc. 11,375 286,764 Symrise AG (Germany) 45,143 2,989,038 W.R. Grace & Co. (NON) 4,562 349,814 Capital goods (3.6%) Airbus Group SE (France) 12,902 807,376 Allegion PLC (Ireland) 7,474 489,173 Ball Corp. 12,091 863,056 Embraer SA ADR (Brazil) 30,142 696,280 General Dynamics Corp. 67,351 9,464,163 Honeywell International, Inc. 50,917 5,818,286 Manitowoc Foodservice, Inc. (NON) 275,304 4,132,313 Northrop Grumman Corp. 61,744 12,735,300 Pentair PLC 18,806 1,092,252 Raytheon Co. 19,007 2,401,534 Stericycle, Inc. (NON) 16,566 1,583,047 United Technologies Corp. 31,808 3,319,801 Communication services (3.4%) American Tower Corp. (R) 55,757 5,847,794 AT&T, Inc. 220,269 8,550,843 Charter Communications, Inc. Class A (NON) 24,750 5,252,940 Comcast Corp. Class A 106,965 6,499,193 DISH Network Corp. Class A (NON) 17,743 874,552 Equinix, Inc. (R) 4,896 1,617,394 Frontier Communications Corp. 430,488 2,393,513 Level 3 Communications, Inc. (NON) 53,503 2,796,067 Liberty Global PLC Ser. A (United Kingdom) (NON) 125,868 4,749,000 Time Warner Cable, Inc. 11,540 2,447,749 Communications equipment (0.7%) Cisco Systems, Inc. 290,121 7,975,426 Computers (2.4%) Apple, Inc. 238,038 22,313,682 Castlight Health, Inc. Class B (NON) 252,121 907,636 EMC Corp. 160,009 4,177,835 HP, Inc. 116,184 1,425,578 Conglomerates (0.9%) Danaher Corp. 38,175 3,693,431 Tyco International PLC 184,891 7,122,001 Consumer cyclicals (7.4%) Advance Auto Parts, Inc. 14,093 2,199,917 Amazon.com, Inc. (NON) 21,215 13,993,202 Brunswick Corp. 20,096 965,211 CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 39,081 1,447,169 CBS Corp. Class B (non-voting shares) 47,073 2,631,851 Criteo SA ADR (France) (NON) 17,045 710,606 Ctrip.com International, Ltd. ADR (China) (NON) 55,111 2,403,391 Dollar General Corp. 36,378 2,979,722 Five Below, Inc. (NON) 39,114 1,631,054 Gap, Inc. (The) 79,633 1,845,893 GNC Holdings, Inc. Class A 14,364 349,907 Hanesbrands, Inc. 98,492 2,859,223 Hilton Worldwide Holdings, Inc. 141,753 3,125,654 Home Depot, Inc. (The) 53,599 7,176,370 Johnson Controls, Inc. 39,604 1,639,606 Live Nation Entertainment, Inc. (NON) 188,823 4,055,918 Marriott International, Inc./MD Class A 16,005 1,121,790 MasterCard, Inc. Class A 39,915 3,871,356 Michaels Cos., Inc. (The) (NON) 31,616 898,843 NIKE, Inc. Class B 93,198 5,493,090 PayPal Holdings, Inc. (NON) 58,138 2,277,847 Penn National Gaming, Inc. (NON) 110,689 1,785,414 Priceline Group, Inc. (The) (NON) 4,426 5,947,039 RE/MAX Holdings, Inc. Class A 70,277 2,586,194 Rollins, Inc. 59,023 1,585,948 Tiffany & Co. 11,278 804,685 Time Warner, Inc. 42,152 3,167,301 TJX Cos., Inc. (The) 55,258 4,189,662 Vulcan Materials Co. 1,933 208,049 Wal-Mart Stores, Inc. 24,984 1,670,680 Walt Disney Co. (The) 27,067 2,794,938 Wynn Resorts, Ltd. 23,731 2,095,447 Consumer staples (6.5%) Avon Products, Inc. 104,018 489,925 Blue Buffalo Pet Products, Inc. (NON) 22,405 554,748 Bright Horizons Family Solutions, Inc. (NON) 23,655 1,552,241 Chipotle Mexican Grill, Inc. (NON) 749 315,307 Costco Wholesale Corp. 28,221 4,180,377 Coty, Inc. Class A 183,660 5,583,264 CVS Health Corp. 64,986 6,531,093 Delivery Hero Holding GmbH (acquired 6/12/15 cost $446,716) (Private) (Germany) (F) (RES) (NON) 58 320,701 Dr. Pepper Snapple Group, Inc. 44,957 4,087,041 Edgewell Personal Care Co. 66,324 5,443,211 Groupon, Inc. (NON) 59,010 213,616 JM Smucker Co. (The) 16,565 2,103,424 Kraft Heinz Co. (The) 53,375 4,166,986 Molson Coors Brewing Co. Class B 29,482 2,819,364 Mondelez International, Inc. Class A 87,016 3,738,207 Monster Beverage Corp. (NON) 34,928 5,037,316 Netflix, Inc. (NON) 7,650 688,730 Nomad Foods, Ltd. (United Kingdom) (NON) 51,680 420,675 PepsiCo, Inc. 84,665 8,717,108 Philip Morris International, Inc. 92,904 9,115,740 Pinnacle Foods, Inc. 12 511 Restaurant Brands International LP (Units) (Canada) 173 7,466 Restaurant Brands International, Inc. (Canada) 56,231 2,432,553 Spectrum Brands Holdings, Inc. 4,551 516,994 TreeHouse Foods, Inc. (NON) 19,604 1,732,994 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 4,363 908,726 Walgreens Boots Alliance, Inc. 61,264 4,857,010 Yum! Brands, Inc. 40,112 3,191,311 Electronics (1.8%) Agilent Technologies, Inc. 74,378 3,043,548 Analog Devices, Inc. 17,721 998,047 Broadcom, Ltd. 22,954 3,345,546 Cavium, Inc. (NON) 30,776 1,519,411 Intel Corp. 37,422 1,133,138 L-3 Communications Holdings, Inc. 24,400 3,209,332 Micron Technology, Inc. (NON) 176,433 1,896,655 ON Semiconductor Corp. (NON) 61,922 586,401 QUALCOMM, Inc. 50,125 2,532,315 TE Connectivity, Ltd. 35,649 2,120,403 Texas Instruments, Inc. 26,611 1,517,891 Energy (4.5%) Anadarko Petroleum Corp. 157,762 8,323,523 Apache Corp. 29,940 1,628,736 Baker Hughes, Inc. 9,601 464,304 C&J Energy Services, Ltd. (NON) 31,232 45,286 Cabot Oil & Gas Corp. 22,948 536,983 Calfrac Well Services, Ltd. (Canada) 30,293 45,149 California Resources Corp. 4,689 10,316 Cenovus Energy, Inc. (Canada) 101,430 1,607,908 Cheniere Energy, Inc. (NON) 14,502 563,838 Chevron Corp. 39,317 4,017,411 Cimarex Energy Co. 4,860 529,157 Concho Resources, Inc. (NON) 7,007 814,003 ConocoPhillips 80,109 3,828,409 Continental Resources, Inc. (NON) 38,117 1,420,239 Diamondback Energy, Inc. (NON) 4,361 377,575 Enterprise Products Partners LP 55,020 1,468,484 EOG Resources, Inc. 51,111 4,222,791 Exxon Mobil Corp. 18,692 1,652,373 Frank's International NV (Netherlands) 10,302 171,528 Gulfport Energy Corp. (NON) 6,414 200,758 Halliburton Co. 58,060 2,398,459 Hess Corp. 9,375 558,938 Independence Contract Drilling, Inc. (NON) 59,300 236,014 Marathon Oil Corp. 147,786 2,082,305 Occidental Petroleum Corp. 46,095 3,533,182 Oceaneering International, Inc. 3,130 114,715 Pioneer Natural Resources Co. 17,514 2,909,075 Royal Dutch Shell PLC Class A (United Kingdom) 170,799 4,469,509 Schlumberger, Ltd. 11,160 896,594 Suncor Energy, Inc. (Canada) 154,485 4,537,224 Weatherford International PLC (NON) 67,766 550,938 Financials (9.6%) AllianceBernstein Holding LP 86,530 2,032,590 American International Group, Inc. 108,296 6,045,083 Ameriprise Financial, Inc. 19,897 1,908,122 Assured Guaranty, Ltd. 105,014 2,716,712 AvalonBay Communities, Inc. (R) 11,672 2,063,493 Bank of America Corp. 661,469 9,630,989 Bank of New York Mellon Corp. (The) 92,887 3,737,773 Bats Global Markets, Inc. (NON) 19,255 456,536 Berkshire Hathaway, Inc. Class B (NON) 13,253 1,928,046 Boston Properties, Inc. (R) 15,992 2,060,729 Capital One Financial Corp. 33,766 2,444,321 CBRE Group, Inc. Class A (NON) 10,841 321,219 Charles Schwab Corp. (The) 206,897 5,877,944 Chubb, Ltd. 29,249 3,447,287 Citigroup, Inc. 54,557 2,524,898 Equity Lifestyle Properties, Inc. (R) 15,012 1,028,172 Essex Property Trust, Inc. (R) 3,546 781,716 Federal Realty Investment Trust (R) 6,668 1,014,069 Gaming and Leisure Properties, Inc. (R) 60,302 1,977,303 General Growth Properties (R) 58,849 1,649,537 Genworth Financial, Inc. Class A (NON) 302,791 1,038,573 Goldman Sachs Group, Inc. (The) 8,080 1,326,009 Hartford Financial Services Group, Inc. (The) 83,643 3,712,076 Invesco, Ltd. 56,425 1,749,739 JPMorgan Chase & Co. 202,674 12,808,997 KeyCorp 246,607 3,030,800 Kimco Realty Corp. (R) 16,682 469,098 KKR & Co. LP 298,305 4,056,948 Oportun Financial Corp. (acquired 6/23/15, cost $386,984) (Private) (F) (RES) (NON) 135,784 348,286 Pebblebrook Hotel Trust (R) 14,588 403,212 Prudential PLC (United Kingdom) 160,520 3,175,486 Public Storage (R) 7,756 1,898,746 Regions Financial Corp. 183,737 1,723,453 Simon Property Group, Inc. (R) 11,611 2,335,785 Synchrony Financial (NON) 146,392 4,475,203 U.S. Bancorp 113,096 4,828,068 Visa, Inc. Class A 101,211 7,817,538 Vornado Realty Trust (R) 7,703 737,408 Wells Fargo & Co. 141,248 7,059,575 Health care (7.3%) Abbott Laboratories 15,119 588,129 Aetna, Inc. 10,145 1,138,979 Allergan PLC (NON) 34,956 7,570,071 AMAG Pharmaceuticals, Inc. (NON) 21,442 568,642 Amgen, Inc. 30,182 4,777,811 Anthem, Inc. 4,088 575,468 Baxter International, Inc. 8,713 385,289 Becton Dickinson and Co. 19,445 3,135,701 Biogen, Inc. (NON) 16,260 4,471,337 Boston Scientific Corp. (NON) 44,783 981,643 Bristol-Myers Squibb Co. 76,638 5,531,731 C.R. Bard, Inc. 12,439 2,639,183 Cardinal Health, Inc. 23,187 1,819,252 Celgene Corp. (NON) 57,290 5,924,359 Cigna Corp. 18,301 2,535,421 Cooper Cos., Inc. (The) 11,266 1,724,599 DexCom, Inc. (NON) 8,187 527,079 Edwards Lifesciences Corp. (NON) 13,174 1,399,211 Eli Lilly & Co. 57,708 4,358,685 Express Scripts Holding Co. (NON) 19,333 1,425,422 Gilead Sciences, Inc. 88,840 7,836,576 Henry Schein, Inc. (NON) 6,436 1,085,753 HTG Molecular Diagnostics, Inc. (NON) 7,092 20,567 Intuitive Surgical, Inc. (NON) 4,687 2,935,749 Jazz Pharmaceuticals PLC (NON) 6,444 971,111 Johnson & Johnson 29,750 3,334,380 Medivation, Inc. (NON) 50,153 2,898,843 Medtronic PLC 22,314 1,766,153 Merck & Co., Inc. 65,236 3,577,542 Mylan NV (NON) 78,270 3,264,642 Pfizer, Inc. 148,086 4,843,893 Press Ganey Holdings, Inc. (NON) 14,485 441,358 Service Corp. International/US 40,077 1,068,854 TESARO, Inc. (NON) 29,089 1,205,448 Ventas, Inc. (R) 26,100 1,621,332 Miscellaneous (—%) Silver Run Acquisition Corp. (Units) (NON) 17,470 180,290 Semiconductor (0.2%) Lam Research Corp. 34,985 2,672,854 Software (2.2%) Adobe Systems, Inc. (NON) 27,452 2,586,527 Electronic Arts, Inc. (NON) 35,888 2,219,673 Microsoft Corp. 370,690 18,486,310 Oracle Corp. 35,667 1,421,687 Tencent Holdings, Ltd. (China) 70,081 1,422,107 TubeMogul, Inc. (NON) 47,560 616,378 Technology services (3.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 16,013 1,232,040 Alphabet, Inc. Class A (NON) 27,209 19,260,707 Computer Sciences Corp. 48,070 1,592,559 Facebook, Inc. Class A (NON) 117,683 13,837,167 Fidelity National Information Services, Inc. 32,031 2,107,640 GoDaddy, Inc. Class A (NON) 22,332 678,223 Hewlett Packard Enterprise Co. 113,443 1,889,960 salesforce.com, Inc. (NON) 56,260 4,264,508 Wix.com, Ltd. (Israel) (NON) 31,642 782,190 Yahoo!, Inc. (NON) 63,516 2,324,686 Transportation (1.1%) American Airlines Group, Inc. 83,311 2,890,059 Union Pacific Corp. 88,303 7,702,671 United Parcel Service, Inc. Class B 31,450 3,304,452 Utilities and power (2.4%) American Electric Power Co., Inc. 25,095 1,593,533 American Water Works Co., Inc. 31,288 2,276,515 Calpine Corp. (NON) 201,867 3,185,461 Edison International 19,119 1,351,904 ENI SpA (Italy) 141,654 2,315,565 Exelon Corp. 127,382 4,469,834 NextEra Energy Partners LP 35,401 1,022,735 NextEra Energy, Inc. 31,132 3,660,501 NRG Energy, Inc. 210,642 3,180,694 NRG Yield, Inc. Class C 65,064 1,052,736 PG&E Corp. 53,972 3,141,170 Sempra Energy 19,625 2,028,244 Total common stocks (cost $704,638,440) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.0%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.5%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, with due dates from February 20, 2045 to November 20, 2045 $3,188,275 $3,386,165 3 1/2s, TBA, May 1, 2046 12,000,000 12,676,874 3s, TBA, June 1, 2046 7,000,000 7,233,242 3s, TBA, May 1, 2046 7,000,000 7,248,282 U.S. Government Agency Mortgage Obligations (4.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 2,395 2,773 4s, with due dates from July 1, 2042 to June 1, 2043 5,378,371 5,762,452 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 779,617 824,841 3s, with due dates from March 1, 2043 to July 1, 2043 2,759,756 2,836,403 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,180,625 3,585,884 5s, with due dates from August 1, 2033 to January 1, 2039 859,736 956,890 4 1/2s, November 1, 2044 7,761,861 8,559,878 4 1/2s, TBA, May 1, 2046 13,000,000 14,155,781 4s, May 1, 2044 324,881 348,092 4s, TBA, May 1, 2046 5,000,000 5,342,188 3 1/2s, with due dates from May 1, 2043 to March 1, 2045 3,925,320 4,123,236 3s, with due dates from February 1, 2043 to May 1, 2043 1,628,194 1,674,686 3s, TBA, May 1, 2046 6,000,000 6,152,344 Total U.S. government and agency mortgage obligations (cost $84,458,415) U.S. TREASURY OBLIGATIONS (13.5%) (a) Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 (SEGSF) $2,220,000 $2,734,971 2 3/4s, August 15, 2042 (SEGSF) 11,800,000 12,106,431 U.S. Treasury Notes 2s, November 30, 2020 (SEGSF) 39,190,000 40,484,187 1 3/4s, May 31, 2016 7,930,000 7,938,983 1 3/8s, September 30, 2018 29,620,000 29,994,877 1 1/8s, December 31, 2019 24,210,000 24,245,748 1s, August 31, 2016 13,290,000 13,319,176 0 3/4s, March 31, 2018 33,020,000 33,012,260 0 3/4s, December 31, 2017 1,190,000 1,190,139 Total U.S. treasury obligations (cost $162,774,009) CORPORATE BONDS AND NOTES (15.1%) (a) Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $310,000 $309,894 Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) 182,000 223,841 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 400,000 460,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 330,000 323,934 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 403,083 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 89,618 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 209,333 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 235,000 242,514 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 218,307 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 95,000 85,757 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,172,228 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 941,000 849,253 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 638,000 555,060 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 682,000 644,490 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,055 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 356,000 343,750 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 515,000 479,970 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 208,779 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 1,265,000 1,632,050 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 187,000 242,084 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 175,178 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 553,000 688,369 Capital goods (0.4%) Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 125,000 132,813 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 767,000 1,032,625 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 307,000 341,890 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 327,000 350,735 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 265,000 368,471 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,300,087 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 265,524 United Technologies Corp. sr. unsec. unsub. notes 5.7s, 2040 100,000 127,042 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 250,596 Communication services (1.3%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 239,479 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 280,540 American Tower Corp. sr. unsec. notes 4s, 2025 (R) 335,000 350,553 American Tower Corp. sr. unsec. notes 3.4s, 2019 (R) 735,000 758,158 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 122,000 122,930 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 254,025 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 1,159,000 1,369,210 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 356,000 383,785 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 913,896 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 367,840 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 75,000 83,250 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 313,000 341,170 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 759,265 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 94,373 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 380,000 522,831 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 133,994 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 217,570 SBA Tower Trust 144A sr. notes 5.101s, 2017 1,125,000 1,128,192 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 860,794 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 1,045,250 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,100,350 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 460,738 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 845,000 960,831 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 5,200 142,584 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 295,968 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 982,000 996,527 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 606,389 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 957,300 Conglomerates (0.1%) General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 441,000 609,552 General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 1,111,000 1,156,829 Consumer cyclicals (1.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 190,000 263,300 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 1,045,000 1,270,264 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 330,000 342,130 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 847,000 923,638 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 705,000 638,035 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,187,000 1,657,197 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 625,000 629,844 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 640,278 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 375,000 382,220 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 202,079 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,677,587 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 24,000 31,851 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 265,695 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 318,000 367,093 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134s, 2025 477,000 505,396 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 844,000 1,018,517 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 395,000 407,049 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 250,000 252,005 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 685,000 687,531 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 300,000 334,787 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 333,547 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 611,011 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 320,000 360,701 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 150,000 162,905 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 198,803 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 435,000 493,725 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 325,000 345,313 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 699,000 773,577 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 218,000 233,029 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 100,000 117,829 NVR, Inc. sr. unsec. notes 3.95s, 2022 435,000 445,370 O'Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 195,000 205,042 O'Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 480,000 499,903 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 540,000 562,218 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 880,000 1,021,370 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 164,000 167,937 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 470,000 485,275 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 394,400 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 670,000 742,039 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 460,000 447,554 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 675,621 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 441,282 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 175,000 187,688 Consumer staples (1.2%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 907,000 1,028,591 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 428,000 451,153 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 255,909 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 523,235 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,089,462 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 715,000 804,062 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 654,886 786,831 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 656,890 684,808 Diageo Investment Corp. company guaranty sr. unsec. notes 8s, 2022 820,000 1,064,833 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,853,399 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 553,000 642,395 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 211,000 223,427 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 350,000 333,100 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s, 2039 625,000 820,733 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 309,000 388,373 McDonald's Corp. sr. unsec. unsub. notes 5.7s, 2039 600,000 720,469 McDonald's Corp. sr. unsec. unsub. notes Ser. MTN, 6.3s, 2038 535,000 690,473 Newell Brands, Inc. sr. unsec. unsub. notes 4.2s, 2026 1,030,000 1,088,186 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 200,000 226,433 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 147,079 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 218,590 Energy (0.7%) BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4s, 2021 (United Kingdom) 250,000 266,609 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119s, 2026 (United Kingdom) 670,000 674,583 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 225,000 211,073 EOG Resources, Inc. sr. unsec. unsub. notes 5 5/8s, 2019 205,000 225,967 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 575,000 512,894 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 425,295 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,220,619 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 307,125 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 178,116 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 253,119 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 390,000 251,550 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 535,000 508,999 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 760,000 564,300 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.2s, 2018 580,000 613,005 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8s, 2019 820,000 941,718 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 557,973 Tosco Corp. company guaranty sr. unsec. notes 8 1/8s, 2030 600,000 769,746 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 322,000 290,605 Financials (6.3%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 392,817 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 747,000 991,004 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 410,000 414,187 Air Lease Corp. sr. unsec. unsub. notes 3 3/8s, 2021 630,000 631,575 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 705,000 713,813 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 310,000 279,527 American Express Co. sr. unsec. notes 7s, 2018 650,000 713,309 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 856,000 1,076,420 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,065,894 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 627,194 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 550,000 563,173 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 135,000 142,155 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 401,465 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 314,000 314,000 Bank of America Corp. unsec. sub. FRN 1.394s, 2026 275,000 234,731 Bank of America Corp. unsec. sub. notes 6.11s, 2037 600,000 697,747 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 525,000 572,250 Barclays Bank PLC 144A unsec. sub. notes 10.179s, 2021 (United Kingdom) 869,000 1,106,333 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 534,236 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 362,553 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 703,000 756,557 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 108,750 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 393,448 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 830,704 Camden Property Trust sr. unsec. unsub. notes 4 7/8s, 2023 (R) 1,213,000 1,347,654 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 1,020,000 1,057,008 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 464,905 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 295,000 301,504 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 257,000 267,415 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 708,000 726,940 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 956,000 925,982 Citigroup, Inc. jr. unsec. sub.FRN 5 7/8s, perpetual maturity 402,000 387,930 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 345,000 355,136 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 266,184 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands unsec. sub. notes 5 1/4s, 2045 (Netherlands) 285,000 312,982 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 718,000 875,063 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 255,000 254,540 Credit Suisse AG/New York, NY sr. unsec. notes 5.3s, 2019 475,000 521,525 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 729,000 778,409 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 302,000 364,334 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 200,000 184,207 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 1,117,000 1,189,007 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 (R) 345,000 359,676 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 297,000 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 217,000 198,419 Five Corners Funding Trust 144A sr. unsec. bonds 4.419s, 2023 425,000 451,548 GE Capital International Funding Co. Unlimited Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 1,521,000 1,670,183 Goldman Sachs Group, Inc. (The) sr. unsec. notes 7 1/2s, 2019 805,000 923,110 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 282,000 342,835 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,868,959 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 (R) 555,000 541,504 Highwood Realty LP sr. unsec. unsub. notes 5.85s, 2017 (R) 1,005,000 1,040,469 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 250,000 243,392 HSBC Bank USA NA/New York NY unsec. sub. notes Ser. BKNT, 5 5/8s, 2035 (United Kingdom) 250,000 287,900 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 438,062 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 800,000 957,040 HSBC Holdings PLC unsec. sub. notes 4 1/4s, 2025 (United Kingdom) 455,000 457,786 HSBC USA, Inc. sr. unsec. unsub. notes 3 1/2s, 2024 105,000 107,472 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,456,665 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 275,000 297,688 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 825,000 801,730 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.3s, perpetual maturity 330,000 330,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 780,000 784,388 JPMorgan Chase Bank, NA unsec. sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,327,566 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 555,000 647,406 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 857,613 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 340,000 428,184 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 (R) 100,000 99,418 Lloyds Bank PLC company guaranty sr. unsec. unsub. notes 2.7s, 2020 (United Kingdom) 220,000 224,372 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 198,300 Lloyds Banking Group PLC unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 540,984 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 1,404,000 1,454,637 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 1,290,000 1,894,268 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,564,000 3,005,008 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 285,000 300,802 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85s, 2026 (Japan) 640,000 672,479 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 415,000 571,065 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 840,000 720,300 Nordea Bank AB 144A unsec. sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,412,212 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 370,000 415,935 Pacific LifeCorp 144A sr. unsec. notes 6s, 2020 365,000 404,823 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 140,000 141,522 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 213,000 231,932 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 1,939,000 1,830,222 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 359,000 376,950 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 1,153,000 1,141,470 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 1,045,000 1,128,932 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 420,000 437,702 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,815,000 1,740,131 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 425,000 415,997 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 1,200,000 1,191,053 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,100,006 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 430,000 446,647 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 290,000 293,138 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 290,000 290,139 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 1,400,000 1,407,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.634s, 2037 2,021,000 1,477,852 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 412,000 428,343 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 263,000 341,073 TIERS Trust/United States 144A sr. bonds stepped-coupon stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 570,000 575,700 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 390,213 UBS AG/Stamford, CT unsec. sub. notes 7 5/8s, 2022 2,640,000 3,039,300 Vereit Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 (R) 720,000 720,274 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 580,000 619,150 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 793,225 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 1,050,000 1,063,920 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 214,000 213,733 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,470,200 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 194,000 203,277 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 373,000 377,300 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 186,000 190,547 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 95,000 123,999 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 213,254 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 185,000 192,169 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 430,000 445,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5 1/4s, 2026 (R) 510,000 518,925 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 145,000 137,750 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 659,000 673,636 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 131,387 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 328,080 Technology (0.2%) Apple, Inc. sr. unsec. notes 3.45s, 2024 215,000 229,267 Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 297,000 314,649 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 407,638 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 990,066 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 162,000 176,175 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 245,000 248,675 Transportation (0.2%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 265,000 299,450 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 738,919 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 184,058 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 31,443 31,914 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 62,003 63,321 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 390,000 451,582 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 586,172 662,374 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 218,453 226,645 Utilities and power (1.4%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 510,000 598,531 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 153,000 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 35,000 35,175 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 745,786 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 220,000 231,564 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 490,388 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 722,675 EDP Finance BV 144A sr. unsec. unsub. notes 5 1/4s, 2021 (Netherlands) 365,000 384,425 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 490,000 540,143 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 360,000 346,014 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 252,000 244,125 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 1,038,479 Electricite de France (EDF) 144A sr. unsec. unsub. notes 6s, 2114 (France) 200,000 207,091 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 726,168 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 360,000 396,793 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 513,531 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 740,466 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 242,339 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,202,762 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 185,000 237,918 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 388,044 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 179,000 160,945 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 420,000 411,582 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 235,000 233,678 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 556,901 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 481,347 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 554,456 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 140,000 177,120 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 331,000 335,888 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 156,419 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 656,000 501,840 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 889,000 1,044,576 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 1,145,000 787,188 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 1,945,000 1,604,625 Total corporate bonds and notes (cost $174,779,760) MORTGAGE-BACKED SECURITIES (1.5%) (a) Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.899s, 2049 $2,500,000 $2,589,370 Ser. 14-GC21, Class AS, 4.026s, 2047 508,000 543,225 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.819s, 2044 500,000 539,550 FRB Ser. 14-CR18, Class C, 4.896s, 2047 3,089,000 3,190,290 Ser. 13-CR13, Class AM, 4.449s, 2023 669,000 741,177 Ser. 12-LC4, Class AM, 4.063s, 2044 730,000 787,816 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,122,050 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M1, 1.689s, 2025 186,773 186,913 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M1, 1.339s, 2027 454,409 453,091 FRB Ser. T-56, Class A, IO, 0.524s, 2043 3,590,869 59,756 FRB Ser. T-56, Class 2, IO, zero %, 2043 5,280,446 — Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.303s, 2045 1,056,792 9,578 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 194,241 19 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.183s, 2032 72,453 64,860 JPMBB Commercial Mortgage Securities Trust Ser. 13-C14, Class AS, 4.409s, 2046 493,000 543,516 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class A4, 5.399s, 2045 162,559 163,128 FRB Ser. 12-C6, Class D, 5.365s, 2045 772,000 769,838 Ser. 04-LN2, Class A2, 5.115s, 2041 17,090 17,109 FRB Ser. 13-C13, Class C, 4.189s, 2046 450,000 436,552 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.813s, 2045 524,000 485,224 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 230,932 236,157 Ser. 98-C4, Class H, 5.6s, 2035 441,375 448,875 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 6.103s, 2046 935,000 934,925 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.708s, 2045 1,794,000 1,722,061 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 2,195,300 548,825 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.953s, 2045 12,955,520 1,075,260 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 394,000 384,268 Total mortgage-backed securities (cost $18,359,439) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,057) (Private) (F) (RES) (NON) 371 $952 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,210) (Private) (F) (RES) (NON) 6,416 18,189 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $47,464) (Private) (F) (RES) (NON) 9,325 42,718 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $68,847) (Private) (F) (RES) (NON) 13,526 61,963 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $38,611) (Private) (F) (RES) (NON) 7,033 34,750 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $116,544) (Private) (F) (RES) (NON) 15,175 104,890 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $326,895) (Private) (F) (RES) (NON) 114,700 294,206 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $413,355) (Private) (F) (RES) (NON) 145,037 372,020 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $633,655) (Private) (F) (RES) (NON) 222,546 570,290 Total convertible preferred stocks (cost $1,666,638) MUNICIPAL BONDS AND NOTES (0.1%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $320,587 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 513,401 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 323,395 Total municipal bonds and notes (cost $841,360) SHORT-TERM INVESTMENTS (7.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 87,185,060 $87,185,060 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) $130,000 129,990 U.S. Treasury Bills 0.32%, May 12, 2016 (SEGSF) 80,000 79,997 Total short-term investments (cost $87,395,033) TOTAL INVESTMENTS Total investments (cost $1,234,913,094) (b) FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $31,187,821) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Sell 7/21/16 $2,964,557 $2,833,549 $(131,008) Citibank, N.A. Euro Sell 6/15/16 4,172,544 4,015,676 (156,868) Credit Suisse International British Pound Sell 6/15/16 7,844,478 7,550,501 (293,977) Canadian Dollar Sell 7/21/16 1,767,847 1,692,293 (75,554) HSBC Bank USA, National Association British Pound Sell 6/15/16 81,541 78,490 (3,051) JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 4,401,769 4,237,171 (164,598) Canadian Dollar Sell 7/21/16 4,524,703 4,326,102 (198,601) State Street Bank and Trust Co. Israeli Shekel Sell 7/21/16 2,271,798 2,249,370 (22,428) UBS AG Euro Sell 6/15/16 4,306,917 4,204,669 (102,248) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/16 (proceeds receivable $11,469,453) (Unaudited) Principal Settlement Agency amount date Value Government National Mortgage Association, 3 1/2s, May 1, 2046 $4,000,000 5/23/2016 $4,225,624 Government National Mortgage Association, 3s, May 1, 2046 7,000,000 5/23/2016 7,248,282 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 24,187 $— 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks $17,082 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,218,287,840. (b) The aggregate identified cost on a tax basis is $1,238,145,804, resulting in gross unrealized appreciation and depreciation of $94,551,824 and $54,119,178, respectively, or net unrealized appreciation of $40,432,645. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,168,965, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $48,223,912 $227,091,804 $188,130,656 $174,875 $87,185,060 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling 42,479,710 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source.The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities (equities in this case). To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,131,251 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,073,238 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $27,617,637 $4,142,961 $— Capital goods 42,595,205 807,376 — Communication services 41,029,045 — — Conglomerates 10,815,432 — — Consumer cyclicals 90,512,977 — — Consumer staples 79,405,938 — 320,701 Energy 49,746,215 4,469,509 — Financials 113,117,767 3,175,486 348,286 Health care 88,950,213 — — Miscellaneous 180,290 — — Technology 134,675,953 1,422,107 — Transportation 13,897,182 — — Utilities and power 26,963,327 2,315,565 — Total common stocks Convertible preferred stocks — — 1,499,978 Corporate bonds and notes — 183,490,953 575,700 Mortgage-backed securities — 17,504,589 548,844 Municipal bonds and notes — 1,157,383 — U.S. government and agency mortgage obligations — 84,870,011 — U.S. treasury obligations — 165,026,772 — Short-term investments 87,185,060 209,987 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,148,333) $— TBA sale commitments — (11,473,906) — Total return swap contracts — 17,082 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $— $1,148,333 Equity contracts 17,082 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# — 17,082 — — 17,082 Forward currency contracts# — Total Assets $— $— $— $— $17,082 $— $— $17,082 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# 131,008 156,868 369,531 3,051 363,199 22,428 102,248 1,148,333 Total Liabilities $131,008 $156,868 $369,531 $3,051 $363,199 $22,428 $102,248 $1,148,333 Total Financial and Derivative Net Assets $(131,008) $(156,868) $(369,531) $(3,051) $(346,117) $(22,428) $(102,248) $(1,131,251) Total collateral received (pledged)##† $(122,929) $(143,244) $(354,815) $— $(341,717) $— $(102,248) Net amount $(8,079) $(13,624) $(14,716) $(3,051) $(4,400) $(22,428) $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. George Putnam Balanced Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
